IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
In the Matter of the Parentage of
M.J.W.,                                          No. 75157-3-I
                      Minor child.
                                                 DIVISION ONE
JOHNATHAN L. WALKER,
                                                 UNPUBLISHED OPINION
                      Appellant,

               V.                                                                ••




JENNIFER L. JOHNSON,                                                                  *-4



                      Respondent.                FILED: April 17, 2017


       TRICKEY, J. — Johnathan Walker and Jessica Johnson have one child
together, M.J.W. Walker appeals the trial court's orders establishing a residential

parenting plan and ordering him to pay child support for M.J.W. He also contends

that he is entitled to attorney fees based on Johnson's alleged intransigence and

that the parenting plan suffers from numerous errors. For procedural reasons,

these issues do not merit consideration.

       Walker also challenges the terms of the child support order. We conclude

that there is no basis to disturb the trial court's determination of each parent's

income. But we also conclude that the trial court failed to enter the findings

required to support its order that Walker contribute to extraordinary childrearing

expenses. Accordingly, we remand for additional findings on that issue but affirm

the trial court in all other respects.

                                         FACTS

       Walker and Johnson are the parents of M.J.W., born in 2000. In re M.J.W.,

noted at 191 Wash. App. 1006, 2015 WL 6872225, at *2 (Wash. Ct. App. 2015).
 No. 75157-3-1/ 2

 They were never married. They ended their relationship in 2002. In re M.J.W.,

 2015 WL 6872225, at *1. For the next 11 years they did not have a formal, court-

 approved parenting plan. But Johnson and Walker agreed that Walker would pay

 Johnson $500 a month for M.J.W.'s support.

        In April 2013, Walker filed a petition for a parenting plan and residential

 schedule. He amended his petition to include a request that the court determine

 appropriate child support. In June 2013, the court entered a temporary child

 support order and temporary parenting plan.

        In May 2014, the case proceeded to trial. In June 2014, the court issued a

 letter ruling that focused on the parenting plan. The court directed Johnson to

 prepare final orders and provide Walker with copies before the presentation date.

        On June 20, 2014, the court entered Johnson's proposed parenting plan

 and child support order. Walker appealed, arguing that Johnson had not provided

 him with copies of the proposed orders before the presentation hearing. In re

 M.J.W., 2015 WL 6872225, at *1. The Court of Appeals affirmed the entry of the

 final parenting plan, reversed the entry of the order of child support, and remanded.

 In re M.J.W., 2015 WL 6872225, at *1.

        On remand, after Walker was given adequate opportunity to object to the

 proposed final orders, the trial court entered Johnson's proposed orders.

        Walker appeals.'


'Walker did not include the report of proceedings for Johnson's case in chief in the record
for appeal. The record jumps'from the end of Walker's testimony to the parties' closing
arguments. Compare the clerk's minutes for May 15, 2014 with the report of proceedings
for that day. Clerk's Papers(CP)at 798-99; Report of Proceedings(RP)(May 15, 2014)
 at 263. The record does contain the report of proceedings for the Guardian Ad Litem's
testimony, which Johnson presented.
                                             2
No. 75157-3-1/ 3

                                    ANALYSIS

                                   Intransigence

       Walker argues that the trial court erred by not awarding him fees based on

Johnson's intransigent behavior. Johnson argues that Walker did not raise this

issue at the trial court and cannot do so now. We agree with Johnson.

       Generally, this court does not review arguments raised for the first time on

appeal. RAP 2.5(a).

       Walker offers several examples of occasions when he raised Johnson's

intransigence to the trial court, but Walker never asked the trial court for attorney

fees based on the intransigence of Johnson or her counsel. First, he contends

that he sought attorney fees based on Johnson's intransigence in his March 2014

motion in limine. While Walker did call the trial court's attention to Johnson's

alleged misconduct in his motion in limine, he did so in the context of asking the

court to exclude evidence about his current wife's previous marriage. The relief

he requested did not include attorney fees.

       Second, he claims that he raised the issue in his April 2016 motion for

reconsideration. In his motion for reconsideration of the trial court's orders after

remand, Walker did request attorney fees. But he asked that attorney fees be

awarded because he pointed out errors of law that the trial court committed in its

orders. He did not make the intransigence arguments he currently advances.

       Third, Walker notes that the financial declaration he submitted to the trial

court listed the attorney fees he had paid so far. But the inclusion of attorney fees

as part of a financial declaration is not the same as a motion for attorney fees on


                                         3
No. 75157-3-1/ 4

the basis of another party's intransigence.

        Finally, Walker argues that he raised the issue through his direct

examination of witnesses and in his opening statement. Walker does not provide

any record citations to support his contention that he raised the argument during

his examination of witnesses. Walker mentioned in his opening statement that he

could no longer afford an attorney but did not ask for attorney fees.

       Accordingly, we do not review Walker's argument that he deserves attorney

fees based on Johnson's intransigence because he did not raise this issue to the

trial court.

                                   Parenting Plan

        Walker makes several challenges to the trial court's parenting plan, none

of which he raised in his first appeal. Under the law of the case doctrine, he may

not argue them now.

        The law of the case doctrine states that "'questions determined on appeal,

or which might have been determined had they been presented, will not again be

considered on a subsequent appeal if there is no substantial change in the

evidence at a second determination of the cause."' State v. Worl, 129 Wash. 2d 416,

425, 918 P.2d 905 (1996)(internal quotation marks omitted) (quoting Folsom v.

County of Spokane, 111 Wash. 2d 256, 263, 759 P.2d 1196 (1988)). We will

reconsider only decisions that are "clearly erroneous and that would work a

manifest injustice" to the party seeking review. Worl, 129 Wash. 2d at 425 (internal

quotation marks omitted)(quoting Folsom, 111 Wash.2d at 264).

        Here, Walker first appealed the trial court's entry of the final parenting plan


                                          4
No. 75157-3-1 / 5

and child support orders on the basis that Johnson had not provided him with

advance copies of them before the presentation hearing. In re M.J.W., 2015 WL
6872225, at *1. The Court of Appeals affirmed the entry of the parenting plan but

reversed the entry of the order of child support. In re M.J.W., 2015 WL 6872225,

at *1.

         Walker argues that the Court of Appeals should consider his numerous

challenges to the substance of the parenting plan because his original appeal

focused only on procedural deficiencies, not the merits of the trial court's orders.

But he cites no authority that an appellant may bring a second appeal on the merits

when he has already brought an appeal on procedural deficiencies.

         Walker also notes that the trial court orders entered after remand

incorporated the final parenting plan by reference. He argues that this allows him

to challenge the merits of the parenting plan in this appeal. But neither the court

nor either party made any changes to the parenting plan on remand; all of Walker's

objections are to the parenting plan the court entered in 2014.

         Accordingly, Walker could have raised his numerous challenges to the

parenting plan on the first appeal but he did not. The Court of Appeals affirmed

the 2014 parenting plan. In re M.J.W., 2015 WL 6872225, at *1. Walker has not

demonstrated that declining to review these issues would work a manifest injustice.

We will not consider them in his second appeal.

         Walker also alleges that Johnson is abusing her new authority as the

exclusive decision-maker. To the extent Walker is objecting to events that

occurred after the entry of the parenting plan in 2014, those may be relevant to a


                                         5
No. 75157-3-1/6

motion to modify the parenting plan, but are not a valid basis to object to the trial

court's entry, of the plan itself. See In re Marriage of Zigler, 154 Wash. App. 803,

811, 226 P.3d 202 (2010); RCW 26.09.260(1). We need not address these

arguments here.

                                     Child Support

         Walker raises numerous challenges to the trial court's child support order.

For each, we must determine "whether the findings are supported by substantial

evidence and whether those findings support the conclusions of law." In re

Marriage of Akon, 160 Wash. App. 48, 57, 248 P.3d 94 (2011). Then we review the

court's child support order for an abuse of discretion. In re Marriage of Fiorito, 112
Wash. App. 657, 663, 50 P.3d 298 (2002). The court abuses its discretion if its

decision is manifestly unreasonable, or based on untenable grounds. Fiorito, 112
Wash. App. at 663-64. Untenable reasons include applying the wrong legal standard.

Fiorito, 112 Wash. App. at 664.

         Written Findings

         First, Walker argues that the trial court's failure to enter written findings of

fact to support its child support order requires reversal. The court must enter

written findings of fact to support its order of child support. ROW 26.19.035(2).

The trial court's "Replacement Amended Final Order of Child Support Nunc Pro

Tunc After Remand (Fixing Scrivener's Error)" incorporated Walker's and

Johnson's Washington State Child Support Schedule Worksheets by reference

and included a section for "Findings and Order."2 The order included findings



2   OP at 354-56, 366-70.
                                            6
No. 75157-3-1/ 7 '

where relevant, such as that Walker was voluntarily underemployed and that both

parties have access to health insurance for M.J.W. Except as discussed in more

detail below, we conclude that the court's order satisfies the statutory requirement.

         Nunc Pro Tunc

         Walker argues that it was inappropriate for the trial court to designate its

2016 order nunc pro tunc for June 20, 2014 and, therefore, it could not modify the

temporary child support order it entered in June 2013.                We conclude that

regardless of whether a nunc pro tunc designation was appropriate, the court had

the authority to enter on remand a child support order that differed from its

temporary order in June 2013.

         Walker frames this issue as the trial court's lack of authority to designate

the order nunc pro tunc, but his citations to the record and to statutes suggest that

he is actually arguing the trial court lacked the authority to modify the June 2013

temporary order.3 Walker cites RCW 2.24.050 and RCW 4.72.020 to support his

position.     Those two statutes outline the timeline for modification of a

commissioner's order by a superior court and a motion to vacate a judgment,

respectively. Neither apply here.

         Over the course of this litigation, the trial court has entered four child support

orders. First, in June 2013, it entered a temporary child support order. Second, in

June 2014, after the trial concluded, it entered an order of child support.4 Third,

on April 1, 2016, on remand from the Court of Appeals, the court entered a child


3 Even  assuming that the court did not have authority to designate the order nunc pro tunc,
Walker has not identified any way that the erroneous nunc pro tunc designation has
prejudiced him.
4 It does not appear that Walker designated this order for appeal.

                                             7
No. 75157-3-1 / 8

support order designated nunc pro tunc to June 20, 2014. Later that month, the

court entered a replacement child support order, still designated nunc pro tunc to

June 20, 2014, which corrected a scrivener's error.

       The court's June 2014 order modified Walker's child support obligations,

but did not modify the 2013 order.5 Nor was it an order vacating a judgment. The

trial court's June 2013 order was meant to be temporary. The text of the order

indicated that the support required under the order would terminate when the court

entered a subsequent child support order. And that order left many questions

reserved for trial. The June 2014 order was a new child support order entered

after the court had the opportunity to review additional evidence and answer those

questions.

       Walker argues that the trial court cannot"reassert the failed action" because

the Court of Appeals "specified the 'original' hearing's error of law."6 The Court of

Appeals identified only one legal error: Walker did not have an adequate

opportunity to evaluate the child support order and raise additional objections. In

re M.J.W., 2015 WL 6872225, at *5. Nothing in that opinion prevented the trial

court from entering a new child support order on remand after giving Walker an

adequate opportunity to object.

        Walker's Employment Status and Income

        Walker argues that the trial court erred by imputing his income as $3,448



5 In his reply brief, Walker argues that the trial court lacks the authority to rewrite superior
court orders. It appears his argument is based on the fact that a commissioner signed the
temporary order. But, again, the orders from June 2014 and April 2016 do not rewrite the
temporary order.
6 Br. of Appellant at 8.
No. 75157-3-1 / 9

per month because its finding that Walker was voluntarily underemployed was not

supported by substantial evidence. Walker also argues that the trial court erred by

determining his income from census data instead of his W-2 forms. Because

Walker failed to produce evidence that he had attempted to find work or introduce

reliable evidence of his historical rate of pay, we disagree.

        The trial court imputes income to any parent who is voluntarily

underemployed. RCW 26.19.071(6). The court determines "whether the parent is

voluntarily underemployed . . . based upon that parent's work history, education,

health, and age, or any other relevant factors." RCW 26.19.071(6). The court then

imputes income to the parent"as if that parent were employed at the level at which

the parent is capable and qualified." In re Marriage of Sacco, 114 Wash. 2d 1, 4,784

P.2d 1266 (1990). The court imputes the level of income in the following order of

priority:

              (a) Full-time earnings at the current rate of pay;
              (b) Full-time earnings at the historical rate of pay based on
       reliable information, such as employment security department data;
              (c) Full-time earnings at a past rate of pay where information
       is incomplete or sporadic;
              (d) Full-time earnings at minimum wage in the jurisdiction
       where the parent resides if the parent has a recent history of
       minimum wage earnings, is recently coming off public assistance,
       aged, blind, or disabled assistance benefits, pregnant women
       assistance benefits, essential needs and housing support,
       supplemental security income, or disability, has recently been
       released from incarceration, or is a high school student;
              (e) Median net monthly income of year-round full-time workers
       as derived from the United States bureau of census, current
       population reports, or such replacement report as published by the
       bureau of census.

RCW 26.19.071(6).

        Here, the trial court found that Walker was voluntarily underemployed. The

                                         9
No. 75157-3-1/ 10

court imputed income to him at $3,448 per month, based on tables developed by

the Administrative Office of the Courts to accompany RCW 26.19.071(6)(e).7

Walker contends this was error because, although he was unemployed or

underemployed, his employment status was not voluntary. Walker relies on his

financial declaration, in which he stated that he was laid off from his job in

November 2013 and had been collecting unemployment benefits since then.8 He

notes that Johnson did not challenge his "claim of unemployment."8

        Walker is essentially asking this court to apply a presumption that anyone

receiving unemployment benefits is not voluntarily underemployed for the

purposes of child support calculations. We decline to adopt that rule. Walker does

not cite authority to support a link between unemployment benefits and calculating

a parent's income for purposes of child support.

        Other than his assertion that he was receiving unemployment benefits,

Walker did not provide evidence of his efforts to secure employment. He stated

that he had been unable to find new employment because of a "lack of demand"

and because he had been waiting to see if he was accepted into a worker retraining

program.1° But the court was free to reject these self-serving statements without

further proof.



7 See  Washington Courts, Administrative Office of the Courts, Washington State Child
Support Schedule, at 6-7 (April 11, 2017 4:50 PM),
https://www.courts.wa.gov/forms/documents/WSCSS_Schedule2015.pdf.
8 Walker also relies on exhibit 106, which includes his Employment Security Department
pay stubs. That exhibit was admitted for identification purposes only at trial. But, even
assuming we could consider the exhibit for substantive purposes, it establishes only that
he received unemployment in 2014. It does not show that he was involuntarily
unemployed.
9 Br. of Appellant at 9.
10
   Pet'r Ex. 104 at 2.
                                           10
No. 75157-3-1/ 11

       We conclude that the trial court's finding that Walker was voluntarily

underemployed is supported by substantial evidence.

       Walker also objects to the trial court imputing his income based on census

data instead of his historical rate of pay. Walker argues that he established his

historical rate of pay through W-2s, which he submitted for years 2011 through

2014. Walker relies on earnings statements and W-2s for 2011 and 2012, which

he submitted in May 2013, his 2013 W-2, which was an exhibit for trial, and an

updated financial declaration containing his 2014 W-2, which he filed after remand.

       Although he filed them during the litigation, Walker has not shown that any

of these documents were admitted at trial. In its letter ruling, the trial court said

that its decision was "[biased on the exhibits and the testimony of the witnesses

presented."11 It did not base its decision on all the documents that had been filed

with the court in the year of litigation preceding the trial. Therefore, it did not

consider Walker's 2011 and 2012 W-2s. And the trial court could not have

considered at trial documents submitted years after trial, so it would not have

considered his 2014 W-2.

       Finally, Walker did not have the exhibit containing his 2013 W-2 admitted at

trial. Moreover, his 2013 W-2 did not establish Walker's hourly rate of pay or typical

annual income.12 It listed gross pay but did not provide how many hours Walker

had worked. As Walker explained in his financial declaration, his hours had been

reduced in October 2013 and he was laid off in November 2013. Accordingly,


11 CP at 274.
12 Walker cites to "Ex105pp.3-5" twice in his appellant's brief. Br. of Appellant at 10. It is
not clear what information he refers to. The copy of that exhibit on file for the appeal is
only three pages long and the third page consists only of instructions for employees.
                                             11
 No. 75157-3-1 / 12

Walker's 2013 W-2 would not be a reliable indicator of his annual income when he

worked full time.

       In the absence of reliable evidence of Walker's wages, we conclude that the

trial court did not err by imputing his income based on the census data.

       Johnson's Employment Status and Income

       Walker argues that the trial court erred by not imputing additional income to

Johnson because she was voluntarily underemployed. Johnson argues that she

was unable to obtain full-time work as a gemologist and that this court cannot

 properly consider Walker's argument because he omitted the report of proceedings

for Johnson's case in chief, including her testimony. We agree with Johnson.

       As the appellant, Walker has the burden of providing an adequate record

on appeal. Story v. Shelter Bay Co., 52 Wash. App. 334, 345, 760 P.2d 368(1988).

       Here, the trial court found that Johnson's income was $964.13. Walker's

examination of Johnson is in the record that Walker provided on appeal, but

 Johnson's presentation of her own testimony is not. Walker did not ask Johnson

 about her employment history during his examination. Since Walker failed to

 provide an adequate record for us to review, the trial court's finding on this issue

 stands.

       Extraordinary Expenses

        Walker contends that the trial court erred by ordering him to be responsible

 for 78 percent of extraordinary expenses, including any "one-time expense" that

• the parents might incur on M.J.W,'s behalf, because the court did not make any

 findings explaining why those expenses would be reasonable and necessary.


                                         12
No. 75157-3-1 /13

Johnson responds that the trial court's inclusion of these expenses is within the

court's broad discretion.

         "The court may exercise its discretion to determine the necessity for and the

reasonableness of all amounts ordered in excess of the basic child support

obligation." RCW 26.19.080(4). But, before ordering support that exceeds the

basic child support obligation, "the trial court must determine that additional

amounts are reasonable and necessary." In re Marriaqe of Aiken, 194 Wash. App.
159, 172, 374 P.3d 265 (2016). "The court must also determine whether the

additional amounts are commensurate with the parties' income, resources, and

standard of living." Aiken, 194 Wash. App. at 172. And it must support its exercise

of discretion with "adequate findings." Aiken, 194 Wash. App. at 173.

         In Aiken, the trial court did not include any findings on the projected costs

of the children's extracurricular and educational expenses. 194 Wash. App. at 173-

74. The Court of Appeals remanded for entry of findings on this issue, despite

there being evidence in the record that could have supported the order. Aiken,
194 Wash. App. at 175.

         Here, the order required Walker to pay for a share of a variety of

extraordinary expenses, including horseback riding, orthodontia, school fees, and

any "one-time expense."13 Neither the worksheet nor the order contained any

findings about the reasonableness, necessity, or cost of these extraordinary

expenses. In fact, for "Part III: Health Care, Day Care, and Special Child Rearing

Expenses,"the worksheet does not include any day care or special expenses. The



13   CP at 359.
                                          13
No. 75157-3-1/ 14

parties were supposed to "[i]dentify any other special expenses and enter the

average monthly cost of each" on line '11d of the worksheet." That line is blank.

       Moreover, the trial court's letter ruling, oral rulings, and findings of fact

entered to support the parenting plan do not include findings related to these

extraordinary expenses.

       Because the trial court failed to support this section of its order with the

required findings of fact, we reverse the child support order's provision for

extraordinary expenses.

       Life Insurance

       Walker argues that the trial court erred by requiring him to maintain a life

insurance policy as security against any debt of support in the event of his death.

He contends this is unnecessary because the record shows that if he dies M.J.W.

will receive survivor benefits of $1,064 a month. He does not cite to any evidence

in the record to support that claim.15

       Walker also alleges that requiring him to maintain life insurance would

interfere with the State's ability to seek reimbursement from Johnson for support it

previously furnished to M.J.W., in violation of RCW 26.26.130(5). That statute

does not apply to the provision of life insurance. The purpose of the life insurance

policy provision is to make sure that Walker can continue to fulfill his child support

obligations and provide for M.J.W. even after he passes away. It has no impact

on any action the State could take against Johnson.


14 Worksheet Instructions, page 8-9,
https://www.courts.wa.gov/forms/documents/WSCSS_Schedule2015.pdf.
15 Walker cites only to "Ex. 105p.4." Br. of Appellant at 15. There is no page four in the
copy provided to the Court of Appeals and Walker did not have that exhibit admitted.
                                           14
No. 75157-3-1 / 15

       We reject Walker's arguments.16

       Tax Exemption

       Walker argues that the trial court erred by awarding the federal income tax

dependency exemption for M.J.W. solely to Johnson. Under the Internal Revenue

Code, the custodial parent is usually entitled to the dependency exemption. In re

Marriage of Peacock,54 Wn.App. 12, 13-14,771 P.2d 767(1989)(citing 26 U.S.C.

§ 152). But the trial court may divide the dependency exemptions "between the

parties, alternate the exemptions between the parties, or both." RCW 26.19.100.

Walker relies on an unpublished Division Three opinion for the proposition that the

court may not permanently award all the tax exemptions to one parent.17 His

citation to that case is improper. See GR 14.1.

       Moreover, while the order did allocate the tax exemption to Johnson,

nothing in the child support plan indicates that this is a permanent allocation." The

order provides that child support "shall be adjusted periodically.""           "[T]ax

exemptions for dependent children are generally considered to be an element of

child support." In re Marriage of Peterson, 80 Wash. App. 148, 156, 906 P.2d 1009

(1995). Accordingly, because the allocation of the tax exemption solely to Johnson

is subject to adjustment in the future, we find no error.

       Health Insurance

       Walker argues that the trial court erred by requiring him to pay a portion of

Johnson's health insurance premium for M.J.W. after it found it was unreasonable


16 See RAP 10.3(a)(6).
17 In re Marriade of Sanchez, noted at 156 Wash. App. 1014, 2010 WL 2104638, at *3.
18 CP at 359.
16 CP at 359.

                                         15
No. 75157-3-1 / 16

for Johnson to obtain her own coverage for M.J.W. Johnson argues that the court's

decision was reasonable in light of Walker's past lapses in insurance and failure

to provide her with a usable insurance card. We agree with Johnson.

         Here, the trial court found that both Johnson and Walker "have available

and accessible coverage for the child or may have in the past," but Johnson's

"coverage is currently in place with no lapses and [it] is better to have the child

covered on [Johnson's] insurance."20           Johnson testified that she obtained

insurance for M.J.W. after she had difficulty using the "photocopied, tattered card"

that Walker had sent her.21 She also testified that Walker had, at one point,

provided insurance for M.J.W. through his work but that he had cancelled that

insurance and put M.J.W. on his wife's insurance without telling her. We conclude

that substantial evidence supports the trial court's finding that it "is better" to have

M.J.W. covered by Johnson's insurance.22,

         Walker also argues that requiring him to contribute to the premium for

Johnson's coverage of M.J.W., instead of by having him provide health insurance

for M.J.W., is unreasonable because it creates a hardship for him. He contends

that the coverage he had for M.J.W. was a "fraction of the cost" and that there was

no showing that the coverage provided by each parent differed in any significant

way.23 He provides no citation to the record for this claim, and the parties'

worksheets do not indicate what, if anything, he was paying for M.J.W.'s health

insurance. We will not reverse the trial court's decision on this minimal record.


20   CP at 360.
21 RP (May 5, 2014) at 57-58.
22CP at 360.
23 Br. of Appellant at 17.

                                          16
No. 75157-3-1 / 17

       Back Child Support

       Walker argues that the trial court erred by requiring him to pay close to

$20,000 in back child support because the trial court lacked the authority to enforce

the parties' agreement that he pay Johnson $500 a month. Johnson argues that

the court had the authority to order Walker to pay child support for a five-year

period and that its findings on this issue were supported by substantial evidence.

We agree with Johnson

       When the court enters an order under the Uniform Parentage Act (UPA),

the order shall contain "appropriate provisions... concerning... the extent of any

liability for past supportfurnished to the child if that issue is before the court." RCW

26.26.130(3). But the trial court may not order payment for "support provided or

expenses incurred" more than five years before the child support action

commenced. RCW 26.26.134.

       "Child support orders are within the discretion of the trial court." In re

Marriage of Foley, 84 VVn. App. 839, 842, 930 P.2d 929 (1997).

       As a threshold matter, Walker contends that the issue of back child support

was not properly before the court because Johnson did not raise this issue in her

response to his petition. We disagree. Walker's initial order requested that the

court not address child support. Johnson indicated in a declaration submitted in

support of her motion for temporary support and parenting orders that she had filed

a counter petition requesting that the court address child support. Walker did not

designate Johnson's response to his petition in the clerk's papers. Walker's

amended petition moved the court for a temporary order of child support. Johnson


                                          17
No. 75157-3-1 / 18

also raised the issue of back child support in her trial brief. On this record, we

cannot accept Walker's contention that the issue was not raised to the trial court.

         Here, the trial court found that the parties had agreed that Walker would pay

Johnson $500 per month for support. The trial court, relying on RCW 26.26.134,

ordered Walker to pay Johnson for monthly support payments he had missed over

the last five years.

         Walker argues the court lacked the authority to enforce their agreement.

His argument assumes that the trial court relied on the agreement itself as the legal

authority to order Walker to pay back child support. But, although the court

"ratifie[d]" the parties agreement, the court made clear in its order that it was relying

on statutory authority to support its order.24 It appears that the court referred to

the agreement to determine how much support to order, rather than requiring proof

of a specific amount incurred.

         Walker petitioned the court to establish a parenting plan under RCW

26.26.130(7)(b) and RCW 26.26.375(1)(b). Those are both sections of the UPA.

Therefore, the court was entering an order under the UPA and had the authority to

order Walker to pay back child support. The parties' agreement reflects what both

parents believed, at the time, was a reasonable estimate of Johnson's share of the

expense of raising M.J.W. Walker has not demonstrated that it was an abuse of

the trial court's discretion to use that agreement as a basis to determine what level

of support Walker should have provided to Johnson in the years before Walker

filed this action.



24   CP at 362.
                                           18
No. 75157-3-1 /19

           Estoppel and Laches

           Walker argues that the equitable doctrines of estoppel and !aches bar

Johnson from asserting a claim for back child support at this time. Assuming that

Walker properly raised these issues at the trial court, the trial court's decision to

not apply these doctrines would necessarily have relied on the evidence Johnson

provided at trial, particularly her own testimony. We will not reverse the trial court's

decision on such fact-specific inquiries based on the minimal record Walker

provided. /

           Scrivener's Error

           Walker argues that the trial court erred by amending its child support order

to correct an alleged scrivener's error in its determination of attorney fees.

Because it is apparent from the record that this was, in fact, a scrivener's error, we

disagree.

           Clerical mistakes in judgments, orders or other parts of the record
           and errors therein arising from oversight or omission may be
           corrected by the court at any time of its own initiative or on the motion
           of any party and after such notice, if any, as the court orders. Such
           mistakes may be so corrected before review is accepted by an
           appellate court, and thereafter may be corrected pursuant to RAP
           7.2(e).

CR 60. "A clerical mistake is one that, when amended, would correctly convey the

intention of the court based on other evidence." State v. Davis, 160 Wn.App.471,

478, 248 P.3d 121 (2011).

           The trial court's June 2014 child support order included a $5,000 attorney

fee award to Johnson.25 In March 2016, at the hearing to present the child support



25 It   does not appear that the 2014 child support order is in the record.
                                               19
No. 75157-3-1/ 20

order after remand, Walker and his recently-obtained counsel sought a

continuance. The court granted Walker's request for a continuance, but also

awarded Johnson $1,200 in attorney fees for having to prepare for that hearing.

       At the second hearing, the court signed the order that Johnson had

proposed, but crossed out the $5,000 award and replaced it with a $1,200 award.

When Johnson brought this discrepancy to the trial court's attention, the court

corrected it. The court ruled that the $1,200 attorney fee award was not meant to

replace the award from June 2014.

       We are satisfied that this was a clerical error, which the court properly

corrected.

       Attorney Fees

       Both parties seek attorney fees on appeal. Walker's request did not comply

with RAP 18.1. Johnson requested fees under RCW 26.09.140 and RAP 18.1.

       We decline to award fees to either party. Both parties have limited financial

resources and, because we are affirming in part and reversing in part, neither is a

wholly prevailing party.

       Johnson also requests fees under RAP 18.9, based on Walker's failure to

comply with various appellate rules. RAP 18.9 allows for an award of sanctions

against a party who uses the appellate rules "for the purpose of delay, files a

frivolous appeal, or fails to comply with these rules." 18.9(a).

       Although many of Walker's claims lacked merit, his appeal was not entirely

frivolous. Similarly, while Walker did not perfectly comply with the appellate rules,

his violations of those rules were not egregious. We decline to award fees under


                                         20
No. 75157-3-1 / 21

RAP 18.9.

       Affirmed in part, but remanded for the limited purpose of entering findings

to support the trial court's order that Walker contribute to extraordinary childrearing

expenses.

                                                                             .------1



WE CONCUR:




                                          21